Citation Nr: 1341989	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  11-22 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for traumatic arthritis of the right wrist.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty from August 1983 to June 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the RO in Seattle, Washington.  

During the course of the appeal, the Veteran moved to the jurisdiction of the Detroit RO.  

In January 2012, during the course of the appeal, the Veteran had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

After reviewing the record, the Board finds that additional development of the record is warranted prior to further appellate consideration.  Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Finally, the Veteran seeks entitlement to a rating in excess of 20 percent for his service-connected residuals of a fractured right clavicle.  After reviewing the record, however, the Board finds that there may be outstanding evidence which could support his claim.  Therefore, additional development of the record is warranted prior to further consideration by the Board.

The case is REMANDED for the following actions:

1.  During his January 2012 video conference, the Veteran testified that his right wrist disability impaired his job in data entry and that had caused him to miss work.  He also testified that his employer accommodated his right wrist disability.  To date, the Veteran's employment records have not been requested for association with the claims folder.  

The AMC must ask the Veteran to provide the name and address of his current employer, as well as the names and addresses of all employers for whom he has worked since service connection for his right wrist disability became effective in March 2009.  The Veteran should also be asked to provide signed authorization forms for each employer/former employer.  

Then, the AMC must contact each employer/former employer DIRECTLY and request copies of any performance and medical records maintained for the Veteran, including, but not limited to, attendance records, medical records, reports of any pre-employment examinations; reports of job performance; and reports of duty limitations or job changes and the reasons for such limitations or changes.  

Also ask the Veteran provide any employment records in his possession which addresses the foregoing concerns.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

2.  The AMC must ask the Veteran for the name and address of all health care providers who have treated him, or the names and addresses of the medical facilities where he has been treated for his right wrist disability since March 2009.  The AMC must also request the dates of that treatment.

Then, the AMC must contact each health care provider/health care facility DIRECTLY and ask for the records of the Veteran's right wrist treatment.  

3.  When the actions in parts 1 and 2 have been completed, schedule the Veteran for an examination by AN EXAMINER WHO HAS NOT SEEN HIM BEFORE.  The purpose of the examination is to determine the nature and severity of his service-connected right wrist disability.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand MUST be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

The examiner must identify and explain the elements associated with the Veteran's service-connected right wrist disability. 

The examiner must also report the following:

a)  The Veteran's range of right wrist motion or, if ankylosis is present, whether the ankylosis is favorable or unfavorable: for example, whether there is favorable ankylosis in 20 to 30 degrees of dorsiflexion; or unfavorable ankylosis in any degree of palmar flexion, or with ulnar or radial deviation.  

b)  Whether there is a lack of normal endurance and functional loss due to pain and pain on use, including that experienced during flare ups; 

c)  Whether there is weakened movement, excess fatigability, and/or incoordination; 

d)  The effects of the service-connected right wrist disorder on the Veteran's ordinary activity, such as his employment and ability to perform his activities of daily living . 

The Veteran is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. § 3.655 (2013). 

In the event that the Veteran does not report for the scheduled VA examination, the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned by the Post Office is undeliverable, that fact must be noted in writing and associated with the claims folder.  

4.  Following the above, readjudicate the issue of entitlement to an initial rating in excess of 10 percent for the Veteran's right wrist disability.  In so doing, the AMC must consider the SCHEDULAR AND EXTRASCHEDULAR aspects of the claim.  

If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond.  Thereafter, if in order, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The Veteran need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AMC.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

